Citation Nr: 0419538	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claim.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case in order to 
comply with the duty to assist.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the RO sent preadjudication notice by correspondence 
dated in July 2001.  This correspondence specifically 
informed the veteran of the enactment of the VCAA, of what 
information and evidence he must submit to establish service 
connection for the claimed disability, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra.  Further, the May 2003 Statement of the Case (SOC) 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.  Nevertheless, additional development is necessary 
in order to comply with the duty to assist.

The veteran contends, in essence, that he was around radar 
equipment for 8 years and exposed to chemicals used in 
cleaning up oil spills, and that he developed prostate cancer 
as a result of such exposure.

The veteran's service medical records reflect that he was 
treated for prostatitis from July through September 1973.  
However, his anus and rectum were clinically evaluated as 
normal on his May 1975 separation examination.  Further, 
service connection was denied for prostatitis by a May 1987 
rating decision.

A May 2000 VA general medial examination, which was conducted 
in conjunction with the veteran's claim for nonservice-
connected pension, noted that his medical problems included 
benign prostatic hypertrophy.  The veteran also reported that 
he contracted gonorrhea in Asia, during which he was treated 
on a few occasions for penile discharge and prostatitis.  
Moreover, he reported that during the last few years he had 
had increased frequency of urination, but denied any further 
penile discharge.  He also had some hesitancy and pain in the 
suprapubic area, and was diagnosed with benign prostatic 
hypertrophy in April 2000.  Diagnoses following examination 
included elevated prostate-specific antigen.  Further, it was 
stated that he needed to rule out cancer of the prostate, and 
was advised to follow-up with his private physician for 
further evaluation of his elevated prostate-specific antigen.

Private medical records dated in January 2001 reflect that a 
biopsy confirmed that the veteran has prostate cancer.

The RO denied the veteran's claim, finding that his prostate 
cancer neither occurred in nor was caused by service.  
Further, the RO found that there was no evidence that this 
disability was present to a compensable degree within one 
year of his discharge from service, nor did he allege service 
in Vietnam and/or exposure to herbicides while on active 
duty, nor did the record show such exposure.  However, no 
competent medical examination and/or opinion appears to have 
been obtained regarding whether his current prostate cancer 
may be related to his in-service treatment for prostatitis.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the record reflects 
the veteran was treated for prostatitis while on active duty, 
and currently has prostate cancer, the Board is of the 
opinion that such an examination is necessary for an 
equitable disposition of the instant case.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for prostate 
problems since service.  After securing 
any necessary release, the RO should 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his prostate cancer.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Following examination of 
the veteran, the examiner must express an 
opinion on whether it is as likely as not 
(50 percent or greater likelihood) that 
the veteran's current prostate cancer is 
causally related to active service, to 
include his treatment for prostatitis 
therein.

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the May 2003 Statement of the Case (SOC), and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


